TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00759-CR


Anthony Dean Fuller, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 44291, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In January 1995, appellant Anthony Dean Fuller was placed on deferred adjudication
supervision for ten years after he pleaded guilty to aggravated sexual assault.  In December 2003,
after a hearing on the State's motion, the district court adjudicated Fuller guilty and imposed a
fourteen-year sentence.
Fuller's court-appointed attorney filed a brief concluding that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).
Fuller has also filed a pro se brief.  In nine points of error, he contends the evidence
introduced at the adjudication hearing was the product of and tainted by an improper modification
of the conditions of supervision.  Because these points challenge the court's decision to proceed to
adjudication, they are not properly before us.  See Garcia v. State, 45 S.W.3d 740, 742 (Tex.
App.--Austin 2001, pet. ref'd); Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2004)
(no appeal from decision to adjudicate).
We have reviewed the record, counsel's brief, and the pro se brief.  We find nothing
in the record that might arguably support the appeal.  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Affirmed
Filed:   May 20, 2004
Do Not Publish